Title: [Diary entry: 26 February 1768]
From: Washington, George
To: 

26. Began to deliver my Wheat to Mr. Kirk. Carpenters not having quite finishd the Overseers Ho[use] at Muddy hole for want of some Plank went abt. a Corn Ho. there. Much abt. this time a Hound Bitch Mopsey of Mr. R. Alexanders (now with me) was proud, & shut up chiefly with a black dog Taster who lind her several times as did Tipler once, that is known of. The little Bitch Cloe in the House was also proud at the same time—but whether lined or not cannot be known. See how long they go with Pup—and whether both the sametime—being very difft. in size.